Mikoll, J.
Appeal from an amended order of the Surrogate’s Court of Ulster County (Lalor, S.), entered April 29, 1992, which granted petitioner’s application for an order directing payment of benefits under a retirement savings plan.
The question presented on this appeal is whether Surrogate’s Court correctly found, after a hearing and oral argument, that petitioner was the proper beneficiary under decedent’s employment retirement plan and ordered payment of the plan’s death benefits to petitioner. The answer is in the negative. According to the relevant provisions of the plan, respondent was the properly designated beneficiary and is the person entitled to be paid the death benefits payable under the retirement savings plan. The order of Surrogate’s Court should therefore be reversed, the petition denied and an order entered directing payment of the benefits to respondent.
Under the plain language of the plan decedent was free to designate respondent as beneficiary, which she did, and that designation became effective. She married thereafter. The plan’s provision that the designation of any person other than a spouse required spousal consent does not apply to an unmarried person and her later marriage did not nullify the then-*960existing designation (cf., Hurwitz v Sher, 982 F2d 778, cert denied — US —, 124 L Ed 2d 255; Zinn v Donaldson Co., 799 F Supp 69).
Weiss, P. J., Yesawich Jr., Crew III and Casey, JJ., concur. Ordered that the amended order is reversed, on the law, without costs, and petition dismissed.